DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 07/21/2022 has been entered.
New claims 6-13 have been added.
Claims 1-13 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 07/21/2022 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
Do (US 2017/0231550 A1) discloses analyzing an image of a lesion on the skin of a subject including (a) identifying the lesion in the image by differentiating the lesion from the skin; (b) segmenting the image; and (c) selecting a feature of the image and comparing the selected feature to a library of predetermined parameters of the feature. 
Chhibber (US 2007/0064989 A1) discloses analyzing skin conditions of people using digital images.
Mohamad Hani (US 2013/0018271 A1) discloses assessing data from digital images of psoriasis lesion for said psoriasis lesion thickness by utilizing a developed computer vision system to obtain Psoriasis Area and Severity Index (PSAI) parameters in particular.
However, Chhibber, either alone or in combination with Do or Mohamad Hani, fails to disclose “(a) performing image segmentation on a plurality of training set images of BSA's using a segmentation algorithm, wherein each of the plurality of training set images of BSA's include skin disease, the image segmentation performed using the segmentation algorithm outputting proposed regions in each of the plurality of training set images; (b) classifying each of the proposed regions as being a lesion or a non-lesion (c) training a neural network using the classified proposed regions in each of the plurality of training set images; (d) performing image segmentation on a test image of a BSA that includes skin disease using the segmentation algorithm, the image segmentation performed using the segmentation algorithm outputting regions in the test image of the BSA; (e) inputting the regions of the test image into the trained neural network; (f) using the trained neural network to identify and filter out non-lesion regions from the test image, wherein the remaining regions of the test image are classified as lesion regions; and (g) calculating a percentage of BSA in the test image that is covered by lesions using areas of the classified lesion regions of the test image, and the areas of identified non-lesion regions of the test image.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665